Citation Nr: 1604108	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-02 492	)	DATE
	)
	)


THE ISSUE

Whether an April 17, 2008, decision of the Board of Veterans Appeals (Board), which granted service connection for a mood disorder, contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in July 2008 seeking the Board's review of an April 2008 Board decision that granted service connection for a mood disorder to determine whether that decision involved clear and unmistakable error (CUE).

2.  The Board received notice on October 21, 2015 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the April 2008 Board decision that granted service connection for a mood disorder to determine whether that decision involved clear and unmistakable error should be dismissed.  38 C.F.R. § 20.1404(f) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2015), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


